Opinion,
Mr. Chief Justice Paxson:
The plaintiff was discharged from the service of the defendants on the eighteenth day of February, 1888, after which he brought this suit in the court below to recover his wages for the balance of the unexpired term of the contract under which he entered their service. The contract was as follows:
“We hereby agree to employ Joseph Matthews to take one turn of our thirty-two inch plate mill, as rollerman, at $1.50 per net sheared ton (2000 lbs.) of plate; he to pay all help and change middle roll free of charge, alternating with other rollermen as to day and night work each week. We further guarantee that his wages shall not go below three thousand five hundred dollars per annum. This arrangement to continue for two years from date.”
The defendants alleged, and called witnesses to prove, that the plaintiff was in the habit of using sand upon the rolls to cut the grease, whereas they had instructed him to use fire clay for that purpose; that the effect of the sand was to cut the necks of the rolls; that in consequence of such cutting the defendants were compelled to take out the rolls in use, and replace them with new rolls, at an expense of three thousand dollars ; that, when the new rolls were put in, the plaintiff was positively forbidden to use any more sand; that he continued to use sand, in disregard of such instructions, and for this reason he was discharged.
The learned judge below very properly instructed the jury that the order not to use sand was a lawful order, which the defendants had a right to give, and which the plaintiff was bound to obey. He left it to the jury to find, however, whether there had been a wilful disobedience of the order, and the defendants complain of the manner in which this question was submitted. In the second specification they allege that the court erred in saying :
“ I have indicated what is, in my judgment, a lawful order. Let me now say what ‘ wilful ’ in law may be. In common *391parlance, wilful means intentional as distinguished from accidental or involuntary; doing one’s own will without regard to the will of others. There is another kind of wilful meant, where penal crimes or criminal offences are defined by statute, where the act is to be wilful in commission of crimes, or under statutes in which there is something more than a mere unintentional or accidental intention to disobey. It means, in such cases, that it has a bad purpose, or has malice or something of that kind connected with it; but, in ordinary parlance, it is the intentional disregard of instructions to do a particular thing, not accidental.”
We do not find any bad law in this paragraph. Yet it is not free from criticism. It was not well: to confuse the jury by going into a definition of “ wilful,” as applied to a criminal charge. A thoroughly competent and intelligent jury would understand from what the learned judge said, that they were trying a ease in the Common Pleas, and not in the Quarter Sessions, and that “ malice ” or “ a bad purpose ” was not the test to be applied to the facts as developed upon the trial. But the average juryman might possibly have been confused, especially as the learned judge failed to point, out distinctly what the law was as applicable to the facts of this case. It would have been better to have omitted all reference to the criminal law.
The third specification presents a more serious matter. It alleges that the court erred in affirming the plaintiff’s second point. The point is as follows:
“ Where a contract of employment is clearly shown, even if the servant is discharged for the commission of an injury to the defendant’s property, (unless such injury is of a gross or wanton character,) the employee is still entitled to recover upon his contract, less such damage as the employer has suffered.”
We cannot assent to this proposition. It amounts to this: That an employee who is lawfully discharged for disobedience of orders, may recover his full wages for the whole term of his employment, less such damages as his employer can prove he has received in consequence of such disobedience; that is, the employer may set off any loss he has sustained to a demand for wages. And if he can show no actual loss, although his servant’s disobedience may demoralize his establishment and *392injure Ms machinery in the future, the employee may continue, notwithstanding he refuses to obey orders, or he may draw full pay without rendering any services. This would be a beneficent rule for employees, but a very harsh rule for the employer. We are quite sure it is not the law. The plaintiff was discharged for disobedience ; for using sand on the rolls when he was ordered to use fire clay. If the facts be so, his discharge ended the contract relation between the parties, and it was not necessary for the defendants to show that they had sustained any loss. It was enough that they might sustain loss in the future ; and the plaintiff, having been paid up to the time of his discharge, would not be entitled to recover. If he used sand on the rolls after having been forbidden to do so, it was wilful, and the defendants had a right to discharge him. There was no pretence that it was done inadvertently, or by an accident. A trifling injury, the result of an accident, or a single act of negligence, might not warrant a dismissal, but the rule as laid down by the court below is far too broad. And what is sufficient reason for dismissal, is a question of law for the court.
It is very true that an employer may not, without cause, discharge an employee who has contracted to serve for a term. The true rule was stated in Singer v. McCormick, 4 W. & S. 265, as follows: “ Faithful service is a condition precedent to the right of wages; and where there is any misconduct inconsistent with the relation of master and servant, the former has an undoubted right, at any time, to put an end to the contract: Libhart v. Wood, 1 W. & S. 266. But, if the dismissal be unjust and without cause, the master cannot, by his wrongful discharge, prevent the servant from receiving compensation, not only for services rendered, but also the wages he would have earned had the contract continued in full force.”
We need not multiply authorities. The rule we believe to be as stated above, and I know of no decided cases which conflict with it. None such are cited in the appellee’s brief, which is mostly taken up with a discussion of the evidence.
The judgment is reversed.